Citation Nr: 1342247	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-00 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE


Entitlement to service connection for carcinoma of the small intestine with metastasis to the liver.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to April 1994.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefit on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for carcinoma of the small intestine with metastasis.  

In his December 2011 substantive appeal, the Veteran contends that he was stationed at a depleted uranium depot in Khamisiyah and was exposed to chemical weapons.  He believes this exposure may have caused his current cancer of the small intestine.  

The Veteran has a current diagnosis of the claimed disability.  VA regulations specify that cancer of the small intestine is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2)(xvi).

For all claims where radiation exposure during service is claimed and a radiogenic disease is diagnosed after service, 38 C.F.R. § 3.311 (2013) compels the forwarding of all records pertaining to the Veteran's radiation exposure in service to the Under Secretary for Health.  The Under Secretary of Health is responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a) (2) (iii).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2013). 

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c) (1) (2013).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c) (1) (2013).  This section provides two options: 

(i) If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing.  The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in paragraph (e) of this section. 

(ii) If the Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c) (1) (2013).

The Veteran has not been provided notice with respect to his ionizing radiation claim, nor has appropriate development for ionizing radiation claim been performed pursuant to VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 1, section C, paragraph 7(a).  

The Veteran claims exposure to ionizing radiation from depleted uranium.  As such, upon remand, the RO/AMC must undertake the appropriate development to verify his ionizing radiation exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice for his ionizing radiation claim.

2.  In accordance with Court precedents and VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 1, section C, paragraph 7(a), conduct the appropriate development to determine whether the Veteran was exposed to ionizing radiation during his service, including the claimed exposure to depleted uranium while working inlk Khamisiyah.

Also, if shown to be warranted, obtain the required dose estimate.

3.  If his exposure to ionizing radiation is verified, then he should be scheduled for an appropriate VA examination to determine the nature and etiology of his claimed cancer of the small intestine with metastasis to the liver.  

The claims file, including any pertinent evidence contained in the Veteran's electronic file, must be made available to the examiner for review, and the examination report must clearly state that the claims file was reviewed as part of the examination.

All necessary diagnostic testing must be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's cancer of the small intestine with metastasis to the liver is caused or aggravated to his military service, including his alleged exposure to ionizing radiation.

The examiner should provide a detailed rationale for all opinions provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



